Case: 12-12452   Date Filed: 03/27/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12452
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:04-cr-00331-HLA-JRK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LORENZO LAVERNE GILMORE,
a.k.a. Swat,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 27, 2013)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
             Case: 12-12452     Date Filed: 03/27/2013   Page: 2 of 3


      Lorenzo Gilmore appeals pro se the district court’s denial of his 18 U.S.C. §

3582(c)(2) motion for a sentence reduction. After pleading guilty in 2005 to

distributing crack cocaine, Gilmore was sentenced as a career offender to 188

months’ imprisonment. On appeal, Gilmore argues that he is entitled to a sentence

reduction pursuant to Freeman v. United States, 564 U.S. ___, 131 S.Ct. 2685

(2011), and Amendment 750 to the United States Sentencing Guidelines

(“U.S.S.G.”). After thorough review, we affirm.

      We review de novo the district court’s legal conclusions regarding the scope

of its authority under § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326

(11th Cir. 2008). Amendment 750 revised the crack cocaine quantity tables to

conform to the Fair Sentencing Act of 2010, which amended certain statutory

minimum sentences for crack cocaine offenses. See U.S.S.G. App. C, Amend.

750. It was made retroactive by Amendment 759, effective November 1, 2011.

See id., Amend. 759.

      A reduction is not consistent with the Guidelines’ policy statement if the

amendment does not have the effect of lowering the defendant’s applicable

guideline range. U.S.S.G. § 1B1.10(a)(2)(B). A reduction under § 3582(c)(2) is

not authorized where the applicable amendment does not have the effect of

lowering the defendant’s applicable guideline range because of the operation of

another guideline. Moore, 541 F.3d at 1327-28. This includes situations in which


                                        2
                Case: 12-12452       Date Filed: 03/27/2013       Page: 3 of 3


the defendant’s applicable guideline range is calculated through the application of

the career offender guideline. Id. at 1328.

       Moore remains binding precedent in this Circuit. United States v. Lawson,

686 F.3d 1317, 1321 (11th Cir.), cert. denied, 133 S. Ct. 568 (2012). In Lawson,

we expressly rejected the argument that Freeman overruled Moore. Lawson, 686

F.3d at 1321. Therefore, a defendant who was convicted of a crack cocaine

offense but sentenced as a career offender remains ineligible for a § 3582(c)(2)

reduction under Amendment 750. Id.

       Here, the district sentenced Gilmore for his crack cocaine offense as a career

offender. He does not, and has not, contested that he was properly designated as a

career offender. Gilmore’s argument that he is entitled to a § 3582 reduction,

despite his status as a career offender, is foreclosed by our decision in Lawson.

See id. 1

       AFFIRMED.




1
  Further, because we do not address arguments raised for the first time in a pro se litigant’s
reply brief, we do not address any that Gilmore has raised there. Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008).
                                               3